 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFeld & Sons, Inc. t/a Today's Man and PhiladelphiaJoint Board, Amalgamated Clothing and TextileWorkers Union, AFL-CIO. Cases 4-CA-9490-1, 4-CA-9490-2, and 4-CA-9426August 12, 1982DECISIONBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn September 24, 1981, Administrative LawJudge Peter E. Donnelly issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, the GeneralCounsel filed cross-exceptions, and a brief in sup-port thereof and in opposition to Respondent's ex-ceptions, and counsel for the law firm of Pechner,Dorfman, Wolffe, Rounick & Cabot, a Pennsylva-nia Partnership, and Leonard Schaeffer, Stephen J.Cabot, Martin J. Sobol, Jerome Cureton, Robert J.Simmons, and Kenneth M. Jarin, individual attor-neys, hereinafter called counsel for the Pechnerfirm, filed cross-exceptions and a brief in supportthereof and a brief in opposition to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommendations.2Respondent excepts to the Administrative LawJudge's Order granting the motion of counsel forthe Pechner firm, which was joined by the GeneralCounsel, the Union, and separate counsel for attor-neys Steiner and Dabrow, to strike the entire testi-mony of Respondent's president, David Feld, be-cause of his defiance of the Administrative LawJudge's Order to respond to questions on cross-ex-amination. The relevant facts and circumstanceswhich led to this ruling are set forth in the Admin-I Respondent and the Pechner's attorneys has excepted to certaincredibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings. We have also considered Respondent'scontention that the Administrative Law Judge has evidenced bias andprejudice against Respondent, as manifested by his evidentiary rulingsand factual findings. We have carefully considered the record and the at-tached Decision and hereby reject these charges.' By motion filed with the Board on November 2, 1981, Respondentrequested oral argument. This motion is hereby denied as the record, ex-ceptions, and briefs adequately present the issues and positions of the par-ties.263 NLRB No. 41istrative Law Judge's Order, which is attachedhereto as the Appendix. We find, in agreementwith the Administrative Law Judge, that, althoughFeld's conversations with Respondent's counsel,Paul Rosen, are protected by the attorney-clientprivilege, Feld may not assert this privilege in thecircumstances herein. Respondent petitioned theBoard to set aside its settlement agreement with theUnion, contending, inter alia, that Feld executedthis agreement in reliance upon self-serving adviceof the Pechner attorneys. The Board can not rea-sonably evaluate this contention without knowingwhether Feld also received advice on the subjectfrom other counsel. Thus, the Administrative LawJudge's direction to Feld to respond to the ques-tion and his Order striking Feld's testimony uponhis failure to answer were proper. See Sections102.35(0 and 102.44(c), Board's Rules and Regula-tions, Series 8, as amended.Respondent contends that the General Counsel'sfailure to seek Federal court enforcement of thesubpoena duces tecum demanding Respondent toproduce documentary evidence of Feld's conversa-tion with Rosen somehow excuses Feld's defianceof the Administrative Law Judge's direction toanswer questions on this issue at the hearing. Wefind this argument to be without merit. The Gener-al Counsel may not be forced to seek enforcementof a validly issued subpoena at the whim of theparty that refuses to comply with it. Hedison Man-ufacturing Company v. N.L.R.B., 643 F.2d 32, 34(lst Cir. 1981). International Union, United Auto-mobile, Aerospace and Agricultural Implement Work-ers of America (UA W) [Gyrodyne Co. of America] v.N.L.R.B., 459 F.2d 1329, 1343 (D.C. Cir. 1972).Moreover, Respondent's defiance of Board authori-ty in one instance does not justify its failure to co-operate in another.Respondent also excepts to the AdministrativeLaw Judge's ruling overruling Respondent's objec-tion to cross-examination testimony by several at-torneys from the Pechner firm recounting certainstatements and threats allegedly made to them byRosen at a Philadelphia restaurant in March 1979.Respondent now contends that this testimonyshould have been excluded on the grounds that itwas hearsay evidence as well as beyond the scopeof direct examination and irrelevant. At the hearingRespondent only objected on the grounds that thisline of questioning was beyond the scope of directexamination as well as irrelevant. We find thatsince Respondent did not then object on thegrounds that it was hearsay, it may not now claimto have a meritorious exception to this ruling onhearsay grounds. See "McCormick's Handbook ofthe Law of Evidence" § 52 (E. Cleary ed. 1972).332 TODAY'S MANWe further find that the Administrative Law Judgecorrectly ruled that this line of questioning relatedto issues raised on direct examination, and was rele-vant to the issue of Feld's motivation for executingthe settlement agreement. Accordingly, we find nomerit to this exception.3The General Counsel filed a motion to strike cer-tain portions of Respondent's brief and exhibits at-tached thereto. The Pechner attorneys filed ajoinder to this motion. These parties request thatwe strike all references to Exhibits A and B fromRespondent's brief. Exhibit A is the stenographictranscript from the change of plea hearing of Re-spondent's president, David Feld, in a criminal casestemming from the circumstances involved in theinstant case. Exhibit B is a document entitled"Brief on Behalf of the General Counsel to Admin-istrative Law Judge Walter J. Maloney, Jr., in thecases of W.C. McQuaide, Inc., 6-CA-7509 and 6-CA-7770." These exhibits attempt to impeach thecredibility of certain witnesses whose testimonywas unfavorable to Respondent. The moving par-ties further request us to strike all references in Re-spondent's brief to a letter dated March 13, 1979,from Respondent's counsel to counsel for thePechner firm requesting, essentially, that counselseek enforcement in Federal court of a subpoenaduces tecum issued against Respondent. We findthat these exhibits and references were not ad-mitted into evidence at the hearing, and, therefore,are not part of the record in this proceeding. Wenote that consideration of these documents woulddeny the parties the opportunity for voir dire andcross-examination, and would violate the Board'sRules. See Section 102.45(b) of the Board's Rulesand Regulations, Series 8, as amended; S. FreedmanElectric, Inc., 256 NLRB 484, fn. 1 (1981); SouthernFlorida Hotel & Motel Association, and its employer-members The Estate of Alfred Kaskell d/b/a Caril-s By letter dated December 31, 1981, Respondent's counsel. Paul R.Rosen, requested the Administrative Law Judge to delete language fromhis Decision concerning Rosen's activities at the restaurant. The Adminis-trative Law Judge referred this letter to the Board's Executive Secretary,who determined that it constituted an ex parte communication under Sec.102.128(e) of the Board's Rules and Regulations, Series 8, as amended.Accordingly, pursuant to Sec. 102.132 of the Board's Rules, the Execu-tive Secretary caused Rosen's letter to be placed on the public record ofthe proceedings and permitted all parties to file with the Board a state-ment setting forth facts or contentions to rebut those contained inRosen's letter. Thereafter, statements were filed by the General Counsel,counsel for the Pechner firm, counsel for attorneys Julius M. Steiner andAllan M. Dabrow, counsel for the Philadelphia Joint Board of the Amal-gamated Clothing and Textile Workers Union, and counsel for Mr.Rosen. The General Counsel, in addition to responding to the statementscontained in Mr. Rosen's letter, suggested that the Board consider invok-ing penalties against Mr. Rosen pursuant to Sec. 102.133(b) of the Board'sRules, in order to discourage parties and their counsel from engaging inprohibited ex parte communication.We are of the opinion the relief requested by Mr. Rosen should not begranted. Furthermore, the circumstances herein do not require that weinstitute proceedings against Mr. Rosen pursuant to Sec. 102 133(b) of theBoard's Rules.Ion Motel,' The Estate of Alfred Kaskell d/b/a DoralHotel and Country Club; The Estate of Alfred Kas-kell d/b/a Doral Beach Hotel, 245 NLRB 561, fn. 6(1979).The moving parties also ask us to strike all refer-ences in the briefs to David Feld's testimony, con-tending that, since the Administrative Law Judgestruck all of Feld's testimony, it is not properly abasis for argument in the brief. As we herein affirmthe Administrative Law Judge's ruling in thisregard, we find merit to this contention. Accord-ingly, we hereby grant the motion to strike theportions of Respondent's brief requested by themoving parties.DECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge: Theoriginal charge in the unfair labor practice case in thismatter was filed by Philadelphia Joint Board, Amalga-mated Clothing and Textile Workers Union, AFL-CIO,herein called the Union, on July 3, 1978.' Additionalunfair labor practice charges were filed on August 11and September 13. In addition, the Union also sought10(j) injunctive relief.2On October 6, a complaint issuedalleging that Feld & Sons, Inc., t/a Today's Man, hereincalled Respondent, violated Section 8(a)(1), (3), (4), and(5) of the Act. The complaint came to hearing beforeAdministrative Law Judge Morton Friedman on October23. After the hearing opened, the complaint was settledby formal settlement agreement between the GeneralCounsel and Respondent. The Union declined to join.The settlement was approved by the administrative lawjudge, and subsequently approved by the Board whichissued its order on January 19, 1979. Application for en-forcement of the Board's order was made to the UnitedStates Circuit Court of Appeals for the Third Circuit onMarch 1, 1979, and opposed by Respondent. In this pos-ture, the Board and the Employer stipulated to the re-manding of the case to the Board for the purpose oftaking evidence regarding the circumstances surroundingthe execution of the settlement agreement. On February11, 1980, pursuant to a petition filed by Respondent onNovember 14, 1979, the Board issued an Order Remand-ing Proceeding to the Regional Director, directing that ahearing be held before an administrative law judge "forAll dates refer to 1978 unless otherwise indicated.2 Sec 10(j) provides:(j) The Board shall have power, upon issuance of a complaint asprovided in subsection (b) charging that any person has engaged inor is engaging in an unfair labor practice, to petition any districtcourt of the United States (including the District Court of the UnitedStates for the District of Columbia), within any district wherein theunfair labor practice in question is alleged to have occurred orwherein such person resides or transacts business, for appropriatetemporary relief or restraining order Upon the filing of any such pe-tition the court shall cause notice thereof to be served upon suchperson, and thereupon shall have jurisdiction to grant to the Boardsuch temporary relief or restraining order as it deems just andproper333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purpose of receiving evidence concerning the cir-cumstances surrounding the execution of the Formal Set-tlement Stipulation entered into, on October 27, 1978, be-tween the Respondent and the General Counsel of theNational Labor Relations Board."A hearing was held on this matter before the Adminis-trative Law Judge on various dates between May 6,1980, and April 21, 1981. Briefs have been duly filed byGeneral Counsel, Respondent, and counsel for thePechner firm. The Pechner firm's brief was joined bycounsel for Steiner and Dabrow. All briefs have beenduly considered.I. THE FACTSA. Representation Case (Case 4-RC-13254)The circumstances leading to the remand and hearingin this case involve related representation and unfairlabor practice cases.The petition in the representation case was filed onJune 23, seeking to represent a unit of warehousemen atone of Respondent's locations. A hearing was held onvarious dates in July, August, and September 1978 to de-termine the eligibility of certain employees, includingLarry Feld, Jacob Jacobson, and David Klein, whomRespondent was contending were eligible to vote aswarehouse employees. The hearing officer conductingthe hearing on behalf of the Board was Stephen Suflas,field attorney with Region 4. Respondent was represent-ed by attorneys Julius M. Steiner and Allan M. Dabrowof the Pechner firm. The Union was represented by at-torney Robert Tim Brown. During the course of thehearing, on August 23, certain documentary evidencewas introduced concerning wages which contradictedcertain testimony adduced from Jacobson, Klein, DavidFeld, and Allan Becker, all witnesses for Respondent.3Suflas, suspecting perjury, brought this matter to the at-tention of certain supervisory employees in Region 4, in-cluding Regional Director Peter W. Hirsch.In early October 1978, Hirsch, having determined thatthe evidence suggested that perjury had been committedby the four above-named individuals, decided to referthe matter to the office of the General Counsel in Wash-ington, D.C. In a memorandum dated October 18,Hirsch recommended referral of the perjury matter tothe Department of Justice. While Hirsch, Suflas, andothers had discussed the possible involvement of the at-torneys and David Feld in suborning the perjury, thismatter was not raised in Hirsch's memo because thesesuspicions had not been substantiated.B. Unfair Labor Practice Case and Formal SettlementStipulation4The first unfair labor practice charges were filed onJuly 3, shortly after the filing of the petition, and the3 David Feld and Larry Feld are brothers.' It is conflicting testimony regarding some of the matters raised at thehearing. In resolving these conflicts I have taken into consideration theapparent interests of the witnesses. In addition, I have considered the ap-parent probabilities; the probabilities in light of other events; corrobora-tion or lack of it; and consistencies or inconsistencies within the testimo-ny of each witness and between the testimony of each and that of othercase was assigned to Suflas for investigation. After theinvestigation, a determination was made that the casehad merit and efforts were made to settle the case priorto the issuance of complaint. Martin Sobol, a lawyer inthe Pechner firm, who had become involved withSteiner in the case, held a settlement discussion onAugust 22 at the Regional Office with Suflas. Also in at-tendance were Bernard Dinkin, education director of theUnion, as well as union attorneys Jerome Markovitz andRobert Tim Brown. Various terms of a prospective set-tlement were discussed without resolution.On the following day, August 23, Suflas reported toHirsch and Charles Cohen, deputy regional attorney,concerning the prior day's settlement discussion. Suflaswas told to make it clear to Sobol that any settlement ofthe unfair labor practice case would not dispose of anyother outstanding matters involving other violations ofFederal law. On the following day, August 24, Sobolcalled Suflas to discuss settlement, and, during the courseof this conversation, Suflas told Sobol that any settle-ment would not affect the disposition of any other Fed-eral law violations. Sobol asked what this meant, andSuflas told him that he was referring to the prejury mat-ters arising out of testimony at the representation casehearing. Sobol relayed this information to Steiner whocalled Suflas on August 25. Steiner, while not referringto the perjury matter, told Suflas that he was withdraw-ing his representation case contention that Jacobson,Klein, and Larry Feld were employees in the warehouseunit.As noted above, complaint issued in the unfair laborpractice case on October 6. On this same day the Re-gional Office requested authorization to seek 10ij) injunc-tive relief against Respondent. The unfair labor practicehearing was scheduled for October 23.On Saturday, October 21, a warehouse employeenamed Tyrone Evans, who had been served by Suflaswith a Board subpoena to appear at the unfair laborpractice hearing, was asked by David Feld to attend themeeting at which David Feld and Steiner were present,among others. After the meeting, Evans complained toDinkin about the conduct of Feld and his lawyers at themeeting. Dinkin relayed this information to Suflas whointerviewed Evans. He was told by Evans that an at-tempt had been made to induce him not to honor thesubpoena previously served on him by Suflas.On the morning of the hearing, Monday, October 23,before the hearing was to begin, Suflas brought this "Sat-urday incident" to the attention of Hirsch and a decisionwas made to treat and investigate it as an unfair laborpractice allegation. While it is clear that there was a dis-cussion about the possibility that Section 12 of the Act5witnesses with similar apparent interests. In evaluating the testimony ofwitnesses, I rely specifically upon their demeanor and have made myfindings accordingly. While apart from considerations of demeanor Ihave taken into account the above-noted credibility considerations, myfailure to detail each of these is not to be deemed a failure on my part tofully consider it. Bishop and Malco, Inc., d/b/a Walker's, 159 NLRB 1159,1161 (1966). 1 also note that the record is void of any admissible testimo-ny from David Feld since his testimony was striken when he failed torespond to relevant inquiry on cross-examination.Sec. 12 reads:Continued334 TODAY'S MANhad been violated, there was no action taken to under-take any investigation of the Section 12 aspect of thematter. Hirsch credibly testified that he was not consid-ering the possibility of pursuing any possible Section 12violation.Later on the morning of October 23, but still prior tothe opening of the hearing, Suflas advised Steiner of thedecision to treat the "Saturday incident" as an additionalunfair labor practice charge, and arrangements weremade to interview the participants at the offices of thePechner firm that evening. This was done. Suflas andBarbara Allen, another Board attorney assigned to assistSufias at the hearing, conducted the investigation. DavidFeld attended the entire session. Attorneys Stein andSobol were also present, as well as Barry Bevacqua, an-other Pechner attorney who had participated in the "Sat-urday incident." On Tuesday morning, Suflas reported toHirsch on the matter, and a decision was made to amendthe complaint to allege an 8(a)(l) violation in that bothFeld and Steiner had made promises to Evans to unlaw-fully induce him not to honor a Board subpoena.The information that a decision had been made toamend the complaint to add these violations was con-veyed by Suflas to Bevacqua on the afternoon of Tues-day, October 24, after the hearing had adjourned for theday.On Wednesday morning, Stein and Bevacqua enteredinto a discussion concerning a settlement with Suflas andAllen. Stein and Bevacqua expressed a desire to settlethe 8(aXl) "Saturday incident" allegation separately, inan informal settlement agreement, but this proposal wasrejected by Suflas after consultation with Hirsch, consist-ent with the Region's policy of not settling cases on a"piece meal" basis.Having failed in his attempt to settle the "Saturday in-cident" separately, Steiner requested the AdministrativeLaw Judge to adjourn the hearing in order to enable himto prepare a defense to the allegation and to considerwhether he should continue as counsel for Respondent inview of conflict-of-interest considerations because of hisinvolvement in the "Saturday incident" allegation. Thisrequest was opposed by both Cohen and Suflas, on therecord, as a possible delaying tactic and on the groundthat there were other attorneys in the Pechner firm whowere able to handle the hearing on behalf of Respondent.By way of compromise, it was determined to continuethe hearing without amending the complaint to add theSaturday incident, and the General Counsel would restsubject to a resolution of that matter.At the start of the hearing on Wednesday, October 25,while David Feld was in attendance, Steiner expressedreservations about his continued participation in the caseas Feld's counsel "due to ethical considerations," andagain requested a postponement, however, in conformityto the agreement previously reached off the record, thehearing proceeded.Any person who shall willfully resist, prevent, impede, or interferewith any member of the Board or any of its agents or agencies in theperformance of duties pursuant to this Act shall be punished by afine of not more than S5,000 or by imprisonment for not more thanone year, or both.Later in the course of the hearing on Wednesday,Steiner, becoming concerned about the possibility of aconflict of interest in his continued participation in thecase, and that the matter was getting out of control,called his office to solicit the assistance of Sobol whocame to the hearing. He was filled in by Steiner as towhat had transpired earlier in the day.At this point, Sobol sought out Cohen in the hallwayand upon inquiry was advised by Cohen that 10(j) reliefhas also been recommended, that the Saturday incidentraised the possibility of a Section 12 violation, and thatthe Region had requested authorization from the GeneralCounsel in Washington to refer the perjury matter to theDepartment of Justice.After this conversation with Cohen, Sobol returned toSteiner and Feld. He explained to them the nature of the10(j), perjury, and possible Section 12 violations. Sobolspecifically explained to Feld that Section 12 included in-terference with Board processes and possible criminalimplications. He also expressed a pessimistic view as towinning the unfair labor practice case, and told him thatthe Board would likely be successful in obtaining 10(j)injunctive relief which would require Respondent to bar-gain with the Union anyway. Sobol suggested arranginga meeting to discuss settlement with the Regional Direc-tor. He also told Feld that he might want to discuss thematter with Paul Rosen.6 A meeting was arranged forthe following morning with Hirsch, and the hearing wastemporarily adjourned to accommodate the settlementeffort.Feld was asked by Sobol if he wanted to attend themeeting, and Feld rejected this invitation saying, "I'mnot going to talk to those ass holes, that's what I ampaying you for."The meeting was held on the morning of Thursday,October 26, in Hirsch's office. It was attended bySteiner, Sobol, Bevacqua, and Stephen Cabot, head ofthe labor department of the Pechner firm. Also in attend-ance, representing the Region, were Hirsch, Cohen,Suflas, Allen, and at various times, Frances Hoeber, as-sistant to the Regional Director. A discussion of theunfair labor practice allegations ensued, including theRegion's intention to seek relief under 10(j) of the Act,as well as the Saturday incident. Cabot suggested thatthe "Saturday incident" be settled separately, but, as hehad done previously, Hirsch rejected this approach.While it appears that there may have been some discus-sion concerning the criminal aspects of Section 12, it wasinsignificant, and clearly no decision made to pursue theSaturday incident as a Section 12 violation. The matterof the representation case perjury was raised by Hirsch,who advised the Pechner attorneys that the matter hadbeen referred by memo to Washington with a recommen-dation to refer the matter to the Justice Department andnaming David Feld, Klein, Jacobson, and Becker asthose involved.With respect to the matter of settlement, Hirsch wasstill insisting on a full settlement providing for reinstate-ment, backpay, and a bargaining order, adding that he6Paul Rosen was corporate counsel for Respondent.335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be willing to discuss "any settlement." ThePechner's attorneys left Hirsch's office to caucus, where-upon Cohen, Suflas, and Allen expressed surprise thatHirsch had agreed to discuss "any settlement," since thisappeared to include the possibility of a settlement of theperjury matter. Hirsch told them that this had not beenhis intention. When Sobol returned, alone, to Hirsch'soffice it was made clear to him by Cohen that, as far ashe was concerned, he would advise Sobol to prepare hisclient for a referral of the perjury matter. Hirsch noddedhis head in assent to the statement. Sobol remarked thathe would try and settle the case and left.On the afternoon of this same day, Thursday, October26, a meeting was held between David Feld and Pechnerfirm attorneys Cabot, Steiner, and Sobol. The purpose ofthe meeting was to apprise Feld of the developments. Itwas explained to Feld by Cabot that 10(j) relief wasbeing pursued and that the Board would likely prevail.In discussing the "Saturday incident," Feld was told thatthe matter might involve Section 12 violations, but alsothat the settlement would dispose of the entire Saturdayincident. Apparently this evaluation of the settlementprospects to include any possible Section 12 violationswere based on interpretations gleaned from earlier settle-ment discussions with the Region about the "Saturdayincident." Feld was also expressly advised that the settle-ment did not include settlement of the perjury allega-tions. While Feld was concerned that the perjury matterwould not be resolved by any settlement, he nonethelessauthorized Sobol to settle the case on the best terms hecould get.Sometime later, on the same Thursday afternoon, Oc-tober 26, Sobol telephoned Hirsch in his office. Suflas,Cohen, Allen, and at times Hoeber were present duringthis conversation. Sobol asked if there were any way toresolve the perjury matter. Hirsch replied that he did notknow of any. Sobol pleaded with Hirsch for enlighten-ment, and after some prodding, Hirsch told Sobol that, ifthe Union and the Employer were to sign a contract, theUnion might be persuaded to bring this to the attentionof the General Counsel in Washington who might con-clude that, in the interest of industrial harmony, it wouldbe better not to pursue the perjury matter. Hirsch toldhim that any decision would be made by the GeneralCounsel in Washington, and not him. Sobol's recollectionvaries to the extent that he recalls Hirsch saying thatupon reaching an agreement on a contract, the Unioncould intercede directly with Hirsch, rather than theGeneral Counsel, with the understanding that Hirschwould seriously reconsider his recommendation, butwithout guarantees. In view of the corroboration ofHirsch's version by Cohen, Suflas, and Allen, I concludethat Hirsch's version is more accurate and I credit it.Following this suggestion, Sobol indicated that he wouldmeet and attempt to negotiate a contract with the Union.Shortly thereafter Sobol called Hirsch again to inquire ifthe perjury referral memo, then with the General Coun-sel in Washington, contained anything about subornationof perjury. Hirsch told him that it did not; that they hadno evidence of subornation of perjury.On the evening of Thursday, October 26, a meetingwas held at the union hall attended by various union offi-cials. Respondent was represented by David Feld, Sobol,Steiner, and Bevacqua. Outside the union hall, beforegoing in, Sobol, in the presence of Steiner and Bevacqua,told Feld that Hirsch had agreed to reconsider his perju-ry recommendation if Respondent and the Union agreedon a contract, and the Union interceded with him, butwithout guarantees.7At the meeting Sobol explained tothe Union what had happened and that it needed theUnion's help in its effort to get Hirsch to reconsider theperjury recommendation. The Union offered Respondentits standard area contract and also made a demand forrecognition of the employees in Respondent's retailstores. This proposal generated considerable disagree-ment. Sobol explained several alternatives, with a viewtoward obtaining a contract, but the parties could notagree and negotiations broke down. In reviewing the ne-gotiations with Feld, Sobol asked him to continue be-cause the perjury charges were serious and a contractwas a possible way out. Feld however was disinclined tocontinue and left, remarking, "I don't want to deal withthese ass holes, fuck it, the perjury is bullshit, I'll takemy chances with the Justice Department."As Feld was leaving, Sobol approached him in theparking lot, and again, with a view to pursuing negotia-tions with the Union, tried to reason with Feld. Soboltestified, "I kept saying, do you realize what's at stakehere? He said, "I don't give a shit ...' referring to theJustice Department problem and the referral. He said, 'Idon't give a shit, these guys are pigs, they're whores, Idon't want to deal with them, I don't want a contractwith them, don't ever want a contract with them.' That'swhat he kept saying."With the respect to the execution of a settlementagreement, Sobol testified, "I said, David you still wantme to settle as we talked about this afternoon, do I havethe authority to do that. He said, 'Yes, go ahead.' I said,I don't think you should leave here, as I told you up-stairs. How much could it possibly cost you to get a con-tract with the Union and the warehouse? I said, 'It's achance you can get rid of the perjury.' I told him thatthere was no guarantee about it but there's a chance. Hesaid, 'The perjury is bullshit. I'm gonna to take mychances with it. It ain't no big deal. I've been throughworse.' That's what he said to me. I said, are you sure.He said, 'Yeah."'Thus armed with the authority to settle the case, thePechner attorneys, i.e., Sobol, Steiner, and Bevacqua,met on Friday morning, October 27, with Hirsch, Suflas,Allen, and Cohen. The Region had already drafted aformal settlement agreement and discussions ensued overcertain provisions of the agreement. Some changes weremade, including the granting of nonadmission clause, acompromise to 80 percent of the full backpay liability,and an installment plan for the disbursement of backpay.The settlement discussion included the matter ofSteiner's liability in the "Saturday incident." He objectedto being named individually in the formal settlement andsought various other ways to mitigate the professionaldamage to himself. Hirsch acceded to removing Steiner'sI This represents Sobol's inaccurate recollection of Hirsch's suggestion.336 rODAY'S MANname from the caption of the settlement, and deleting theword "Esquire" after Steiner's name.Another meeting on the settlement agreement tookplace in the afternoon, on the same day, Friday, October27. It was at this meeting that Hirsch advised Sobol,Steiner, and Bevacqua that the settlement effectively re-medied the Saturday incident and that it was not his in-tention to pursue Section 12 criminal proceedings involv-ing the Saturday incident. Steiner suggested that this un-derstanding be reduced to writing, but Sobol and Hirschdid not feel any written documentation was necessary,and this forebearance as to Section 12 was not writteninto the formal settlement agreement.Since Steiner himself was to be a signatory to theagreement, Cohen suggested that Feld also sign the set-tlement. It was also a policy of the Pechner firm to haveclients sign settlement agreements, and, so when Feld ar-rived, he was given a copy of the settlement agreementby Bevacqua and asked to read it. He did, thereafter sug-gesting certain changes, including reducing of numbersposting locations, which matter was later compromised.Prior to signing the settlement agreement, Feld con-ferred with both Bevacqua and Steiner. Bevacqua testi-fied, "Well, Mr. Feld made the statement to Jules[Steiner] that, quote, and these are his words, I recallthem 'This doesn't clean everything does it, the perjuryis still out there.' I think he said that. And I said, eventhough he spoke to Jules, I said, 'No it doesn't, this justsettles the unfair labor practice cases."' Feld respondedto this observation by saying something to the effect,'"fuck them, I'll take my chances with the Justice De-partment."The settlement agreement was signed by Feld andSteiner for Respondent and by Suflas and Allen onbehalf of the General Counsel. It was approved by theAdministrative Law Judge. The Union declined to jointhe settlement agreement.On November 1, after the execution of the settlementagreement, Hirsch received authority from the GeneralCounsel to refer the perjury matter to the Justice De-partment pursuant to the Regional Director's recommen-dation. Steiner who had asked Hirsch to be notifiedwhenever such referral was made was notified. On De-cember 1, the matter was referred to the U.S. Attorney'sOffice. Sometime thereafter, Hirsch had a meeting withthe U.S. Attorney, wherein Hirsch voiced his suspicionthat subornation of perjury had taken place, but Hirschcould not recall whether or not he referred specificallyto any of the Pechner attorneys.About a week after the settlement agreement was ex-ecuted, Dabrow, in a meeting with Feld, suggested tohim that he retain a criminal lawyer because of the out-standing perjury charges. Kenneth Jarin another Pechnerattorney, met with David Feld, Klein, Jacobson, andBecker in early 1979 to confer with them about the Fed-eral perjury investigation. Feld did not in either of thesediscussions express the view that he understand the pcr-jury matter to have been disposed of as a part of the set-tlement agreement.As the perjury matter proceeded, Feld met on variousoccasions with members of the Pechner firm includingDabrow, Sobol, and Cabot. He told Sobol that hewanted them to testify that Hirsch had agreed that theperjury matter was included in and resolved by the set-tlement. He acknowledged that this was not true, but hefelt that this was his only chance to avoid the perjurycharges. Sobol told him that these were not the facts,and that he would not lie for Feld.Rosen made a similar effort in March 1979, in a meet-ing at a local restuarant when he proposed to a group ofPechner attorneys, including Sobol, Steiner, Bevacqua,and Leonard Schaeffer, a scenario of events to defendthe perjury case, which included testimony by thePechner attorneys to the effect that Hirsch had agreed toinclude the perjury matter in the settlement agreement.Sobol told him that it did not happen that way, where-upon Rosen told him that he controlled certain witnessesand that, if the attorneys did not cooperate, Steiner andDabrow were going to jail.8Feld made another attempt to secure the cooperationof the Pechner attorneys in his defense to the perjurymatter. In July 1979, in a meeting at another Philadel-phia restaurant with Cabot, Feld asked Cabot to make aneffort to persuade Sobol to testify that Hirsch had in-cluded the perjury in the unfair labor practice settlement.When Cabot told him that he would not lie for him,Feld told Cabot that he (Feld) controlled the witnesses,and that, if he went "down the tubes," the lawyers weregoing with him.The perjury investigation by the Justice Departmentresulted in two indictments, the first indictment was re-turned against Jacobson, Klein, and Becker chargingthem with perjury. A second indictment charged DavidFeld, Steiner, Dabrow, Becker, Jacobson, and Klein withconspiracy, subornation of perjury, obstruction of pro-ceedings before a Federal agency, and interference witha Board agent. Feld pleaded nolo contendere to one countof violating Section 12 of the Act. Klein. Becker, and Ja-cobson plead guilty to one count each of interferencewith a Board agent in violation of Section 12 of the Act.Steiner and Dabrow were acquitted after a jury trial onsubornation of perjury charges.Later, a civil malpractice suit was filed by Feld againstthe Pechner attorneys, which was dismissed, on thepleadings, in the Court of Common Pleas of PhiladelphiaCounty on July 2, 1981. Judge Kaliashr concluded, interalia, "The client [David Feld] knowingly lied underoath; knowingly falsified time and payroll records;knowingly used corporate funds to bribe a witness toignore a subpoena. It is difficult to conceive of a situa-tion of greater outrageous conduct designed to thwartthe administration of justice."911. DISCUSSION AND ANAL YSISAs noted above, this case was remanded by the Boardon a petition filed by Respondent, "for the purpose oftaking testimony concerning the circumstances surround-ing the execution of the Settlement Agreement." Thesole issue for resolution was whether or not those cir-8 Apparently. this was a reference to the criminal subornation of perju-ry issue arising from the repres~entation case hearing9 These conclusions were based on factual averments made by Re-spondent in the complaint337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcumstances describe a sufficient basis to warrant settingaside the formal settlement agreement.Respondent contends that both the Pechner attorneysand the Regional Director engaged in misconduct suffi-cient to warrant setting the settlement agreement aside.First, Respondent claims that Feld was not aware thatthe settlement agreement signed by him on October 27did not include disposition of the perjury matter. In ex-amining this contention, a review of the Region's han-dling the perjury matter is in order. Suflas' suspicions ofperjury were brought to the attention of the Regionalhierarchy. In early October, Hirsch decided that the evi-dence suggested that perjury had been committed, andon October 18 sent a memo to the General Counsel out-lining the facts and recommending referral of the matterto the U.S. Attorney's Office for prosecution. Thereafter,as set forth in more detail above, the matter was re-turned by the General Counsel to Hirsch, authorizing re-ferral by Hirsch to the U.S. Attorney's Office for investi-gation and possible prosecution. The U.S. Attorney'sOffice proceeded with indictments and prosecutions, re-sulting in the outcomes noted above. At no time was anysuggestion made to any of the Pechner attorneys that thesettlement of the unfair labor practices would includesettlement of the perjury matter. Indeed, it would appearthat at the time of the settlement, on October 27, Hirschcould not have done this since the matter was beyond hiscontrol, to the extent that it had already been referredto, and was awaiting action by, the General Counsel. Inaddition, the record makes it clear that the Pechner at-torneys were advised in clear and unmistakable fashionthat the perjury matter would not be included in theunfair labor practice settlement, despite an initial ambigu-ous representation made by Hirsch, which was correctedby Cohen and Hirsch immediately thereafter in conversa-tion with Sobol.Having concluded that the perjury allegations werenever represented by Hirsch to have been disposed of inthe settlement agreement, was it possible that Feld none-theless was not aware of this and regarded the perjurymatter as having been disposed of by the settlement? Ithink not.The overwhelming mass of the probative evidencesuggests that Feld was aware, at every significant step,of precisely what the terms of the settlement agreementwere, and nevertheless authorized negotiation of the set-tlement, and executed it with a full understanding of itsterms. For example, the evidence discloses that on theafternoon of October 26, Feld met with the Pechner at-torneys and was told about settlement discussions earlierin the day at the Board offices. He was told by Cabot,inter alia, that the perjury matter could not be settled.Feld, although concerned, authorized Sobol to settle thecase anyway.On the evening of October 26, as they went into theunion hall, Sobol explained to Feld that the purpose ofmeeting the Union was to reach agreement on a contractso that the Union might agree to intercede with Hirschto reconsider his perjury recommendation. Obviously ifthe settlement agreement were to include the perjurymatter, this evening negotiating session with the Unionwould have been unnecessary, and Feld must haveknown this.Again, as negotiations were faltering, Sobol tried toget Feld to continue with the negotiations, since gettinga contract would at least give Feld a chance to rid him-self of the perjury matter, but Feld replied that he wouldtake his chances with the Justice Department and thatthe perjury charges were "bullshit." He also told Sobolthat he still wanted to settle the case.On the next day, October 27, after reading the settle-ment agreement, and just before signing it, Feld told Be-vacqua that he knew that the "perjury is still out there."When Bevacqua affirmed this evaluation, Feld said,"Fuck them, I'll take my chances with the Justice De-partment," then proceeded to sign the settlement agree-ment.After the settlement had been executed, in discussionwith certain Pechner attorneys, Feld and Rosen attempt-ed to induce the Pechner attorneys to fabricate testimonyto the effect that Hirsch had agreed to include the perju-ry allegations in settlement. During these conversationsFeld acknowledged the falsity of such testimony, but feltthat it was his only chance on the perjury matter. Apartfrom this as a reprehensible attempt to subvert justice, italso constitutes an acknowledgement by Feld that hewas aware that the settlement did not dispose of the per-jury matter.This record leaves no doubt whatever that Feld wasfully and properly advised as to all of the terms of thesettlement. He knew what the settlement included, andwhat it did not include. He specifically knew that it didnot encompass the perjury charges, and that it did re-solve all of the unfair labor practice charges, as well asany possible Section 12 violations arising from the "Sat-urday incident."Another contention raised by Respondent is that thesettlement should be set aside because Feld and theBoard were operating under a "mutual mistake of fact"as to a material element of the settlement agreement.Hirsch's suggestion was as I have concluded, that if Re-spondent and the Union were to agree on a contract, theUnion might be willing to intercede with the GeneralCounsel. Sobol's version is the same, except that he hadthe erroneous understanding that any possible union in-tercession would be made to Hirsch. Thus, while it istrue that Feld may have been misinformed as to thisaspect of Hirsch's suggestion, it is pure sophistry to con-tend that this misinformation involved any material ele-ment of the settlement agreement. There is no evidenceto suggest that this misunderstanding by Feld was afactor in his decision to settle the case, particularly sincestep one, the execution of a contract with the Union, wasnever realized, and subsequent steps regarding any inter-cession by the Union became academic, and Feld wasaware of this when he signed the settlement.Another thesis advanced by Respondent for settingaside the settlement is based on its contention that theBoard had failed "to ensure that Respondent was proper-ly and adequately represented in the settlement negotia-tions." Respondent contends that Steiner's involvementin the Saturday incident produced a "conflict of inter-338 TODAY'S MANest," of which the Region was aware, and apparentlythat the Region should have consulted directly withDavid Feld instead of his attorneys thereafter. I do notagree.It is a well-established principle of legal ethics that, solong as an attorney-client relationship exists, attorneysdealing with the matter are prohibited from communicat-ing directly with the client. This policy has been accept-ed and is followed by the National Labor RelationsBoard in its dealings with respondent.10This being thecase, unless extraordinary circumstances present them-selves to justify direct contact with a client, the Regionis obliged to deal exclusively with the party's attorney.No such extraordinary circumstances existed in this case.First, Feld was aware of any possible conflict. Feld washimself a participant in this "Saturday incident" and musttherefore have been aware of the extent to which Steinerhad been involved. Both were present at the Pechnerfirm offices on Monday evening, October 23, whenBoard attorneys interviewed the participants in the "Sat-urday incident" and thus Feld must have been awarethat attorney misconduct, as well as his own, was beinginvestigated. Feld was present in the courtroom whenSteiner raised, on the record before the AdministrativeLaw Judge, the issue of conflicting interests in seeking apostponement of the unfair labor practice case. OnThursday afternoon, in a meeting between the Pechnerattorneys and Feld, the "Saturday incident" was dis-cussed. On Friday morning, prior to signing the settle-ment agreement, Feld read it. Since it contained a sepa-rate "cease and desist" paragraph as to Steiner's miscon-duct in the Saturday incident, Feld must have known theextent to which any conflict existed between his interestsand Steiner's, yet he signed it without even raising anyconflict considerations. Furthermore, at no time duringthe course of the proceedings did Feld indicate to theRegion that he was in anyway dissatisfied with the rep-resentation he was receiving from the Pechner attorneys.In these circumstances I am convinced that Feld wasin fact aware of whatever conflict may have existed andnonetheless continued to employ Steiner as his attorneywith full authority to represent him. In these circum-stances, if Hirsch had dealt directly with Feld he wouldhave violated the strictures of the Cannons of Profession-al Ethics and the expressed policy of the National LaborRelations Board.Respondent contends that yet another basis existswhich warrants setting aside the settlement agreement inthat Hirsch violated the Board's Casehandling Manualpolicies by failing to report to the Assistant GeneralCounsel the possibility of a Section 12 violation in con-nection with the "Saturday incident." Respondent con-tends that public policy requires setting aside the settle-ment agreement because Hirsch's failure to so report vio-io Disciplinary Rule 7-104(A)(1) of the Code of Professional Responsi-bility reads:(A) Dunng the course of his representation of a client a lawyershall not:(I) Communicate or cause another to communicate on the subiectof the representation with the party he knows to be represented by alawyer in that matter unless he has the prior consent of the lawyerrepresenting such party or is authorized by law to do so.lates section 10054.4 of the Board's CasehandlingManual. tI do not agree.Essentially the procedure outlined in the manual pro-vides assistance to Agency personnel in processing mat-ters which come before the Agency. These guidelines donot have the force of law and failure to follow themdoes not, ipso facto, invalidate subsequent action taken bya Regional Office.12Applied to the instant case, even assuming that section10054.5 can be construed as directing the Region toreport the "Saturday incident" as a possible Section 12violation, Hirsch's failure to do so does not invalidate thesettlement. Nor does public policy require such result,especially where, as here, the failure to report it was amatter totally unrelated to the only issue under examina-tion, to wit, whether or not misconduct existed in thecircumstances surrounding the execution of the settle-ment agreement requiring that it be set aside. CertainlyHirsch's failure to notify the General Counsel of a possi-ble Section 12 violation involving Feld himself cannot beviewed as having played any part in Feld's decision toexecute the settlement agreement.CONCLUSION OF LAWIt is my conclusion that no basis exists, in fact or law,for setting aside the settlement agreement executed onOctober 27, 1978, and further that the settlement agree-ment is valid and should be complied with forthwith.RecommendationAccordingly, it is my recommendation that compli-ance with the terms of the settlement agreement be ob-tained and that absent voluntary compliance, enforce-ment be sought, pursuant to its terms, in the UnitedStates Court of Appeals for the Third Circuit, where thismatter was pending at the time it was remanded. 131 Sec. 10054.5 (Part One) of the National Labor Relations BoardCasehandling Manual Unfair Labor Practice Proceedings reads:10054.5 Obstruction of Justice and Perjury Allegations: RegionalOffice personnel should be sensitive to acts of obstruction of justiceor perjury on the part of individuals involved in Board proceedings.Report immediately any acts of alleged obstruction of justice or per-jury to your Assistant General Counsel. Appropriate cases will bereferred by the Division of Operations Management to the Depart-ment of Justice for its consideration.i As stated in the "Purpose of Manual" section:This manual has been prepared by' he General Counsel of the Na-tional Labor Relations Board pursuant to his authority under Section3(d) of the Act. It is designed only to provide procedural and oper-ational guidance for the Agency's staff in administering the NationalLabor Relations Act, and is not intended to be a compendium ofsubstantive or procedural law, nor a substitute for a knowledge ofthe law. The guides are not General Counsel or Board rulings or dir-ectives and are not a form of authority binding upon the GeneralCounsel or upon the Board.iJ In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXORDEROn February 5, 1981, David Feld, president of Re-spondent, was called by counsel for Respondent, PaulRosen, to testify with the understanding that Rosencould assert the attorney-client privilege as to communi-cations between himself and Feld. However, duringcross-examination, counsel for Pechner attorneys in-quired concerning a telephone conversation betweenRosen and Feld just prior to the execution of the Settle-ment Agreement, and contested Feld's refusal to answer,thereby abrogating the understanding. After argument bythe parties, it was decided by the Administrative LawJudge that the question was relevant and not privilegedunder the attorney-client rule, in the circumstances ofthis matter.Thereafter, before having been directed to respond tothe question, Rosen withdrew Feld from the witnessstand. Feld was ordered by the Administrative LawJudge to resume the witness stand for further cross-ex-amination, and refused to do so upon advice of Rosen.A motion to dismiss and to strike Feld's testimony wasmade by counsel for the Pechner attorneys, and joinedby counsel for Julius Steiner and Allan M. Dabrow, theUnion, and the General Counsel. Memoranda in supportof these motions have been filed by counsel for the Re-spondent and counsel for the Pechner attorneys, whichhave been fully considered.I conclude that Feld's refusal to resume the stand,when ordered to do so by the Administrative LawJudge, for a continuation of cross-examination, is tanta-mount to a refusal to respond to the relevant unprivi-leged pending inquiry on cross-examination.The instant case was remanded by the Board upon pe-tition of Respondent, to receive testimony concerningthe circumstances surrounding the execution of the Set-tlement Agreement, to determine whether or not the Set-tlement Agreement should be set aside because of, interalia, misrepresentations made to Feld by his prior attor-neys which induced him to execute it. The question inissue is clearly and directly related to the circumstancessurrounding the execution of the Settlement Agreement.Respondent may not preclude relevant inquiry into mat-ters essential to the purpose for which the case was, onits petition, remanded by invoking such privilege.Respondent's argument that it has been prejudiced incalling Feld pursuant to the understanding is denied aswithout merit, since Respondent is, testimonially, in thesame position it would have been in had Feld never beencalled.According, it is hereby ordered that the motion tostrike the entire testimony of David Feld, the presidentof Respondent, is hereby granted.IT IS FURTHER ORDERED that the motion to dismissherein, be, and hereby is, denied./s/ Peter E. DonnellyAdministrative Law JudgeDated, April 2, 1981340